Exhibit 10.2

LOGO [g197656g24t51.jpg]

REAFFIRMATION OF THIRD-PARTY SECURITY AGREEMENT

This Reaffirmation of Third-Party Security Agreement (the “Agreement”), dated as
of July 15, 2011, for reference purposes only, is executed by and between
GREENHILL CAPITAL PARTNERS, LLC, a Delaware limited liability company
(“Debtor”), and FIRST REPUBLIC BANK (“Lender”), with reference to the following
facts:

A. Concurrent herewith, Lender and Greenhill & Co., Inc., a Delaware corporation
(“Borrower”), are entering into that certain Ninth Modification Agreement (the
“Ninth Modification”) to the Loan Agreement dated January 31, 2006, and
previously modified as of August 1, 2006; March 14, 2007; May 2,
2007; December 13, 2007; December 18, 2008; December 22, 2009; April 30, 2010,
and December 31, 2010 (as modified, including pursuant to the Ninth
Modification, the “Loan Agreement”). All terms with an initial capital letter
that are used but not defined in this Agreement shall have the respective
meanings given to such terms in the Loan Agreement.

B. Pursuant to the Loan Agreement, Lender has previously made a loan (the
“Loan”) to Borrower, as evidenced heretofore by that certain Fifth Amended and
Restated Promissory Note dated April 30, 2010, executed by Borrower payable to
Lender in the original principal sum of $75,000,000 (“Existing Note”).

C. To secure Borrower’s obligations under the Loan, Debtor entered into that
certain Third-Party Security Agreement, dated as of May 2, 2007, which was later
replaced by an Amended and Restated Third-Party Security Agreement dated
December 22, 2009, executed by Debtor (collectively, the “Security Agreement”).
Said security agreement was reaffirmed by the terms of that certain
Reaffirmation of Third Party Security Agreement dated as of April 30, 2010, and
by the terms of that certain Reaffirmation of Third Party Security Agreement
dated as of December 31, 2010, both executed by Debtor.

D. To induce Lender to enter into the Ninth Modification, Debtor has agreed to
execute this Agreement. The Ninth Modification shall provide, among other
things, for (i) a termination of that certain Third-Party Security Agreement
dated December 22, 2009, executed by Greenhill Venture Partners, LLC which
secures the Existing Note; (ii) a consent to the release of certain collateral
held under that certain Third Party Security Agreement dated December 22, 2009,
executed by Debtor, which secures the Existing Note ; and (iii) the execution of
a Sixth Amended and Restated Note in a maximum principal sum of $60,000,000.00,
which shall replace in its entirety Fifth Amended and Restated Promissory Note
dated April 30, 2010. (The term “Existing Note” shall include the Sixth Amended
and Restated Note upon its execution and delivery to Lender.)

NOW THEREFORE, for valuable consideration the receipt and adequacy of which are
hereby acknowledged, Debtor acknowledges, agrees and makes certain
representations in favor of Lender as follows:

1. Debtor hereby represents, warrants and agrees that the Security Agreement is
in full force and effect as of the date hereof and to the knowledge of Debtor,
there are no defenses, off-sets or counterclaims to its liability under the
Security Agreement.

2. Debtor hereby reaffirms its Security Agreement and hereby agrees that the
Security Agreement shall secure payment and performance of all Obligations of
Borrower under, or in connection with, the Loan Agreement, the Existing Note and
the other Loan Documents.

3. Debtor hereby reaffirms and reasserts all waivers and releases contained in
the Security Agreement as including, without limitation, all rights and defenses
arising out of an election of remedies by Lender, even though that election of
remedies, such as nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Debtor’s rights of subrogation and
reimbursement against Borrower by the operation of Section 580(d) of the Code of
Civil Procedure or other similar law. To reaffirm such waivers, Debtor is
executing an acknowledgment in the Eighth Modification Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

LOAN NO. 91-408969-4 / AFS #0210053059    - 1 -   



--------------------------------------------------------------------------------

4. So long as the Loan remains in effect, Debtor agrees to maintain a deposit
account with Lender.

 

DEBTOR:

GREENHILL CAPITAL PARTNERS, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Its:  

 

 

Accepted: FIRST REPUBLIC BANK By:  

 

Name:  

 

Its:  

 

 

- 2 -